Exhibit 10.1

MINDSPEED TECHNOLOGIES, INC.

AMENDED AND RESTATED

EMPLOYEE STOCK PURCHASE PLAN

The following constitute the provisions of the Employee Stock Purchase Plan of
Mindspeed Technologies, Inc.

1.      Purpose. The purpose of the Plan (as defined below) is to provide
Employees (as defined below) of the Company (as defined below) and its
Designated Parents (as defined below) or Subsidiaries (as defined below) with an
opportunity to purchase Common Stock (as defined below) of the Company through
accumulated payroll deductions. It is the intention of the Company to have the
Plan qualify as an “employee stock purchase plan” under Section 423 of the Code
(as defined below) and the applicable regulations thereunder. The provisions of
the Plan, accordingly, shall be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code.

2.      Definitions. As used herein, the following definitions shall apply:

(a)      “Administrator” means either the Board or a committee of the Board that
is responsible for the administration of the Plan as is designated from time to
time by resolution of the Board.

(b)      “Applicable Laws” means the legal requirements relating to the
administration of employee stock purchase plans, if any, under applicable
provisions of federal securities laws, state corporate and securities laws, the
Code and the applicable regulations thereunder, the rules of any applicable
stock exchange or national market system, and the rules of any foreign
jurisdiction applicable to participation in the Plan by residents therein.

(c)      “Board” means the Board of Directors of the Company.

(d)      “Code” means the Internal Revenue Code of 1986, as amended.

(e)      “Common Stock” means the common stock of the Company.

(f)      “Company” means Mindspeed Technologies, Inc, a Delaware corporation.

(g)      “Compensation” means an Employee’s base salary from the Company or one
or more Designated Parents or Subsidiaries, including such amounts of base
salary as are deferred by the Employee: (i) under a qualified cash or deferred
arrangement described in Section 401(k) of the Code; or (ii) to a plan qualified
under Section 125 of the Code. “Compensation” does not include overtime,
bonuses, annual awards, other incentive payments, reimbursements or other
expense allowances, fringe benefits (cash or non-cash), moving expenses,
deferred compensation, contributions (other than contributions described in the
first sentence) made on the Employee’s behalf by the Company or one or more
Designated Parents or Subsidiaries under any employee benefit or welfare plan
now or hereafter established, and any other payments not specifically referenced
in the first sentence.

 

1



--------------------------------------------------------------------------------

(h)      “Corporate Transaction” means any of the following transactions:

(i)      a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state in which the Company is incorporated;

(ii)      the sale, transfer or other disposition of all or substantially all of
the assets of the Company (including the capital stock of the Company’s
subsidiary corporations);

(iii)      the complete liquidation or dissolution of the Company;

(iv)      any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from those who held such securities immediately prior to such
merger or the initial transaction culminating in such merger; or

(v)      acquisition in a single or series of related transactions by any person
or related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities, but
excluding any such transaction or series of related transactions that the
Administrator determines shall not be a Corporate Transaction.

(i)      “Designated Parents or Subsidiaries” means the Parents or Subsidiaries,
which have been designated by the Administrator from time to time as eligible to
participate in the Plan.

(j)      “Effective Date” means the date of the approval of the Plan by the
Company’s stockholders. However, should any Parent or Subsidiary become a
Designated Parent or Subsidiary after such date, then the Administrator, in its
discretion, shall designate a separate Effective Date with respect to the
employee-participants of such Designated Parent or Subsidiary.

(k)      “Employee” means any individual, including an officer or director, who
is an employee of the Company or a Designated Parent or Subsidiary for purposes
of Section 423 of the Code. For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on
sick leave or other leave of absence approved by the individual’s employer.
Where the period of leave exceeds ninety (90) days and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship will be deemed to have terminated on the ninety-first (91st) day of
such leave, for purposes of determining eligibility to participate in the Plan.

(l)      “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

(m)      “Exercise Date” means the last day of each Purchase Period.

(n)      “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i)      If the Common Stock is listed on one or more established stock
exchanges, including without limitation, The NASDAQ Global Select Market, The
NASDAQ Global Market or The NASDAQ Capital Market of The Nasdaq Stock Market
LLC, its Fair Market Value shall be the closing sales price for such stock (or
the closing bid, if no sales were reported) as quoted on the principal exchange
or system on which the Common Stock is listed (as determined by the
Administrator) on the date of determination (or, if no closing sales price or
closing bid was reported on that date, as applicable, on the last trading date
such closing sales price or closing bid was reported), as reported in The Wall
Street Journal or such other source as the Administrator deems reliable;

(ii)      If the Common Stock is regularly quoted on an automated quotation
system (including the OTC Bulletin Board) or by a recognized securities dealer,
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for the Common Stock on the date of
determination (or, if no such prices were reported on that date, on the last
date such prices were reported), as reported in The Wall Street Journal or such
other source as the Administrator deems reliable; or

(iii)      In the absence of an established market for the Common Stock of the
type described in (i) and (ii), above, its Fair Market Value shall be determined
by the Administrator in good faith.

(o)      “New Exercise Date” has the meaning set forth in Section 18(b).

(p)      “Offer Period” means an Offer Period established pursuant to Section 4.

(q)      “Offering Date” means the first day of each Offer Period.

(r)      “Parent” means a “parent corporation” of the Company, whether now or
hereafter existing, as defined in Section 424(e) of the Code.

(s)      “Participant” means an Employee of the Company or Designated Parent or
Subsidiary who has enrolled in the Plan as set forth in Section 5(a).

(t)      “Plan” means this Amended and Restated Employee Stock Purchase Plan.

(u)      “Purchase Period” means a period specified as such pursuant to
Section 4(b).

(v)      “Purchase Price” means an amount equal to 85% of the Fair Market Value
of a share of Common Stock on the Offering Date or on the Exercise Date,
whichever is lower.

(w)      “Reserves” means, as of any date, the sum of : (1) the number of shares
of Common Stock covered by each then outstanding option under the Plan which has
not yet been exercised; and (2) the number of shares of Common Stock which have
been authorized for issuance under the Plan, but not then subject to an
outstanding option.

 

3



--------------------------------------------------------------------------------

(x)      “Subsidiary” means a “subsidiary corporation” of the Company, whether
now or hereafter existing, as defined in Section 424(f) of the Code.

3.      Eligibility.

(a)      General. Subject to the further limitations in Sections 3(b) and 3(c),
any individual who is an Employee on a given Offering Date shall be eligible to
participate in the Plan for the Offer Period commencing with such Offering Date.
No individual who is not an Employee shall be eligible to participate in the
Plan.

(b)      Limitations on Grant and Accrual. Any provisions of the Plan to the
contrary notwithstanding, no Employee shall be granted an option under the Plan:
(i) if, immediately after the grant, such Employee (taking into account stock
owned by any other person whose stock would be attributed to such Employee
pursuant to Section 424(d) of the Code) would own stock and/or hold outstanding
options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or of any
Parent or Subsidiary; or (ii) which permits the Employee’s rights to purchase
stock under all employee stock purchase plans of the Company and its Parents or
Subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand Dollars
(US$25,000) worth of stock (determined at the Fair Market Value of the shares at
the time such option is granted) for each calendar year in which such option is
outstanding at any time. The determination of the accrual of the right to
purchase stock shall be made in accordance with Section 423(b)(8) of the Code
and the regulations thereunder. No more than Two Hundred Fifty Thousand
(250,000) shares of Common Stock may be purchased during any Offer Period.

(c)      Other Limits on Eligibility. Notwithstanding Subsection (a), above, the
following Employees shall not be eligible to participate in the Plan for any
relevant Offer Period: (i) Employees whose customary employment is 20 or fewer
hours per week; (ii) Employees whose customary employment is for not more than 5
months in any calendar year; (iii) Employees who have not been employed since
the first day of the enrollment period preceding an Offer Period (such
enrollment period not to exceed two months); and (iv) Employees who are subject
to rules or laws of a foreign jurisdiction that prohibit or make the
participation of such Employees in the Plan violative of other applicable laws.

4.      Offer Periods.

(a)      The Plan shall be implemented through overlapping or consecutive Offer
Periods until such time as: (i) the maximum number of shares of Common Stock
available for issuance under the Plan shall have been purchased; or (ii) the
Plan shall have been sooner terminated in accordance with Section 19. The
maximum duration of an Offer Period shall be twenty-seven (27) months.
Initially, the Plan shall be implemented through consecutive Offer Periods of
six (6) months’ duration commencing each June 1 and December 1 following the
Effective Date.

 

4



--------------------------------------------------------------------------------

(b)      A Participant shall be granted a separate option for each Offer Period
in which he or she participates. The option shall be granted on the Offering
Date and shall be automatically exercised on the last day of the Offer Period.
However, with respect to any Offer Period, the Administrator may specify shorter
Purchase Periods within an Offer Period, such that the option granted on the
Offering Date shall be automatically exercised in successive installments on the
last day of each Purchase Period ending within the Offer Period.

(c)      If on the first day of any Purchase Period in an Offer Period in which
an Employee is a Participant, the Fair Market Value of the Common Stock is less
than the Fair Market Value of the Common Stock on the Offering Date of the Offer
Period (after taking into account any adjustment during the Offer Period
pursuant to Section 18(a)), the Offer Period shall be terminated automatically
and the Participant shall be enrolled automatically in the new Offer Period
which has its first Purchase Period commencing on that date, provided the
Employee is eligible to participate in the Plan on that date and has not elected
to terminate participation in the Plan.

(d)      Except as specifically provided herein, the acquisition of Common Stock
through participation in the Plan for any Offer Period shall neither limit nor
require the acquisition of Common Stock by a Participant in any subsequent Offer
Period.

5.      Participation.

(a)      An eligible Employee may become a Participant in the Plan by submitting
an authorization of payroll deduction (using such form or method (including
electronic forms) as the Administrator may designate from time to time) as of a
date in advance of the Offering Date for the Offer Period in which such
participation will commence, as required by the Administrator for all eligible
Employees with respect to a given Offer Period.

(b)      Payroll deductions for a Participant shall commence with the first
partial or full payroll period beginning on the Offering Date and shall end on
the last complete payroll period during the Offer Period, unless sooner
terminated by the Participant as provided in Section 10.

6.      Payroll Deductions.

(a)      At the time a Participant enrolls in the Plan, the Participant shall
elect to have payroll deductions made during the Offer Period in amounts between
one percent (1%) and not exceeding ten percent (10%) of the Compensation which
the Participant receives during the Offer Period.

(b)      All payroll deductions made for a Participant shall be credited to the
Participant’s account under the Plan and will be withheld in whole percentages
only. A Participant may not make any additional payments into such account.

(c)      A Participant may discontinue participation in the Plan as provided in
Section 10, or may increase or decrease the rate of payroll deductions during
the Offer Period by submitting notice of a change of status (using such form or
method (including electronic forms) as the Administrator may designate from time
to time) authorizing an increase or decrease in the payroll deduction rate. Any
increase or decrease in the rate of a Participant’s payroll deductions shall be
effective as soon as administratively practicable following the date of the
request. A Participant’s payroll deduction authorization (as modified by any
change of status notice) shall remain in effect for successive Offer Periods
unless terminated as provided in Section 10. The Administrator shall be
authorized to limit the number of payroll deduction rate changes during any
Offer Period.

 

5



--------------------------------------------------------------------------------

(d)      Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a Participant’s payroll
deductions shall be decreased to 0%. Payroll deductions shall recommence at the
rate provided in such Participant’s payroll deduction authorization, as amended,
when permitted under Section 423(b)(8) of the Code and Section 3(b), unless such
participation is sooner terminated by the Participant as provided in Section 10.

7.      Grant of Option. On the Offering Date, each Participant shall be granted
an option to purchase (at the applicable Purchase Price) shares of Common Stock;
provided: (i) that such option shall be subject to the limitations set forth in
Sections 3(b), 6 and 12; and (ii) the maximum number of shares of Common Stock a
Participant shall be permitted to purchase in any Offer Period shall be the
number of shares determined by dividing $12,500 by the Fair Market Value of a
share of Common Stock on the Offering Date, subject to adjustment as provided in
Section 18. Exercise of the option shall occur as provided in Section 8, unless
the Participant has withdrawn pursuant to Section 10, and the option, to the
extent not exercised, shall expire on the last day of the Offer Period with
respect to which such option was granted. Notwithstanding the foregoing, shares
subject to the option may only be purchased with accumulated payroll deductions
credited to a Participant’s account in accordance with Section 6. In addition,
to the extent an option is not exercised on an Exercise Date, the option shall
lapse and thereafter cease to be exercisable.

8.      Exercise of Option. Unless a Participant withdraws from the Plan as
provided in Section 10, the Participant’s option for the purchase of shares of
Common Stock will be exercised automatically on each Exercise Date, by applying
the accumulated payroll deductions in the Participant’s account to purchase the
number of full shares subject to the option by dividing such Participant’s
payroll deductions accumulated prior to such Exercise Date and retained in the
Participant’s account as of the Exercise Date by the applicable Purchase Price.
No fractional shares will be purchased; any payroll deductions accumulated in a
Participant’s account which are not sufficient to purchase a full share shall be
returned to the Participant as soon as administratively practicable, without
interest. In addition, any amount remaining in a Participant’s account following
the purchase of shares on the Exercise Date due to the application of
Section 423(b)(8) of the Code or Section 7, shall be returned to the Participant
and shall not be carried over to the next Offer Period or Purchase Period.
During a Participant’s lifetime, a Participant’s option to purchase shares
hereunder is exercisable only by the Participant.

9.       Delivery. Upon receipt of a request from a Participant after each
Exercise Date on which a purchase of shares occurs, the Company shall arrange
for the delivery to such Participant, as soon as administratively practicable,
of the shares purchased upon exercise of the Participant’s option. The Company
may arrange for delivery of such shares to an account for the benefit of a
Participant established with a third party designated by the Company.

 

6



--------------------------------------------------------------------------------

10.    Withdrawal; Termination of Employment.

(a)      A Participant may either: (i) withdraw all but not less than all the
payroll deductions credited to the Participant’s account and not yet used to
exercise the Participant’s option under the Plan; or (ii) terminate future
payroll deductions, but allow accumulated payroll deductions to be used to
exercise the Participant’s option under the Plan at any time by giving notice to
the Company (using such form or method (including electronic forms) as the
Administrator may designate from time to time). If the Participant elects
withdrawal alternative (i) described above, all of the Participant’s payroll
deductions credited to the Participant’s account will be paid to such
Participant as soon as administratively practicable after receipt of notice of
withdrawal, such Participant’s option for the Offer Period will be automatically
terminated, and no further payroll deductions for the purchase of shares will be
made during the Offer Period. If the Participant elects withdrawal alternative
(ii) described above, no further payroll deductions for the purchase of shares
will be made during the Offer Period, all of the Participant’s payroll
deductions credited to the Participant’s account will be applied to the exercise
of the Participant’s option on the next Exercise Date (subject to Sections 3(b),
6, 7 and 12), and after such Exercise Date, such Participant’s option for the
Offer Period will be automatically terminated and all remaining accumulated
payroll deduction amounts shall be returned to the Participant. If a Participant
withdraws from an Offer Period, payroll deductions will not resume at the
beginning of the succeeding Offer Period unless the Participant enrolls in such
succeeding Offer Period.

(b)      Upon termination of a Participant’s employment relationship (as
described in Section 2(k)) prior to the next scheduled Exercise Date, the
payroll deductions credited to such Participant’s account during the Offer
Period but not yet used to exercise the option will be returned to such
Participant or, in the case of his/her death, to the person or persons entitled
thereto under Section 14, and such Participant’s option will be automatically
terminated without exercise of any portion of such option.

11.    Interest. No interest shall accrue on the payroll deductions credited to
a Participant’s account under the Plan.

12.    Stock.

(a)      The maximum number of shares of Common Stock which shall be made
available for sale under the Plan shall be One Million Three Hundred Thousand
(1,300,000) shares, subject to adjustment upon changes in capitalization of the
Company as provided in Section 18. With respect to any amendment to increase the
total number of shares of Common Stock under the Plan, the Administrator shall
have discretion to disallow the purchase of any increased shares of Common Stock
for Offer Periods in existence prior to such increase. If the Administrator
determines that on a given Exercise Date the number of shares with respect to
which options are to be exercised may exceed (x) the number of shares then
available for sale under the Plan or (y) the number of shares available for sale
under the Plan on the Offering Date(s) of one or more of the Offer Periods in
which such Exercise Date is to occur, the Administrator may make a pro rata
allocation of the shares remaining available for purchase on such Offering Dates
or Exercise Date, as applicable, in as uniform a manner as shall be practicable
and as it shall determine to be equitable, and shall either continue all Offer
Periods then in effect or terminate any one or more Offer Periods then in effect
pursuant to Section 19. Any amount remaining in a Participant’s payroll account
following such pro rata allocation shall be returned to the Participant and
shall not be carried over to any future Purchase Period or Offer Period, as
determined by the Administrator.

 

7



--------------------------------------------------------------------------------

(b)      A Participant will have no interest or voting right in shares covered
by the Participant’s option until such shares are actually purchased on the
Participant’s behalf in accordance with the applicable provisions of the Plan.
No adjustment shall be made for dividends, distributions or other rights for
which the record date is prior to the date of such purchase.

(c)      Shares to be delivered to a Participant under the Plan will be
registered in the name of the Participant.

13.    Administration. The Plan shall be administered by the Administrator,
which shall have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and to
adjudicate all disputed claims filed under the Plan. Every finding, decision and
determination made by the Administrator shall, to the full extent permitted by
Applicable Law, be final and binding upon all persons.

14.    Designation of Beneficiary.

(a)      Each Participant will file a designation (using such form or method
(including electronic forms) as the Administrator may designate from time to
time) of a beneficiary who is to receive any shares and cash, if any, from the
Participant’s account under the Plan in the event of such Participant’s death.
If a Participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.

(b)      Such designation of beneficiary may be changed by the Participant (and
the Participant’s spouse, if any) at any time by written notice. In the event of
the death of a Participant and in the absence of a beneficiary validly
designated under the Plan who is living (or in existence) at the time of such
Participant’s death, the Company shall deliver such shares and/or cash to the
executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the
Administrator), the Administrator shall deliver such shares and/or cash to the
spouse (or domestic partner, as determined by the Administrator) of the
Participant, or if no spouse (or domestic partner) is known to the
Administrator, then to the issue of the Participant, such distribution to be
made per stirpes (by right of representation), or if no issue are known to the
Administrator, then to the heirs at law of the Participant determined in
accordance with Section 27.

15.    Transferability. No payroll deductions credited to a Participant’s
account, options granted hereunder, or any rights with regard to the exercise of
an option or to receive shares under the Plan may be assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution, or as provided in Section 14) by the Participant. Any
such attempt at assignment, transfer, pledge or other disposition shall be
without effect, except that the Administrator may, in its sole discretion, treat
such act as an election to withdraw funds from an Offer Period in accordance
with Section 10.

 

8



--------------------------------------------------------------------------------

16.      Use of Funds. All payroll deductions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such payroll deductions or hold them
exclusively for the benefit of Participants. All payroll deductions received or
held by the Company may be subject to the claims of the Company’s general
creditors. Participants shall have the status of general unsecured creditors of
the Company. Any amounts payable to Participants pursuant to the Plan shall be
unfunded and unsecured obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974, as
amended. The Company shall retain at all times beneficial ownership of any
investments, including trust investments, which the Company may make to fulfill
its payment obligations hereunder. Any investments or the creation or
maintenance of any trust or any Participant account shall not create or
constitute a trust or fiduciary relationship between the Administrator, the
Company or any Designated Parent or Subsidiary and a Participant, or otherwise
create any vested or beneficial interest in any Participant or the Participant’s
creditors in any assets of the Company or a Designated Parent or Subsidiary. The
Participants shall have no claim against the Company or any Designated Parent or
Subsidiary for any changes in the value of any assets that may be invested or
reinvested by the Company with respect to the Plan.

17.    Reports. Individual accounts will be maintained for each Participant in
the Plan. Statements of account will be given to Participants at least annually,
which statements will set forth the amounts of payroll deductions, the Purchase
Price, the number of shares purchased and the remaining cash balance, if any.

18.    Adjustments Upon Changes in Capitalization; Corporate Transactions.

(a)      Adjustments Upon Changes in Capitalization. Subject to any required
action by the stockholders of the Company, the Reserves, the Purchase Price, the
maximum number of shares that may be purchased in any Offer Period or Purchase
Period, as well as any other terms that the Administrator determines require
adjustment may be proportionately adjusted for: (i) any increase or decrease in
the number of issued shares of Common Stock resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Common Stock; (ii) any other increase or decrease in the number of issued shares
of Common Stock effected without receipt of consideration by the Company; or
(iii) as the Administrator may determine in its discretion, any other
transaction with respect to Common Stock, including a corporate merger,
consolidation, acquisition of property or stock, separation (including a
spin-off or other distribution of stock or property), reorganization,
liquidation (whether partial or complete) or any similar transaction; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment, if any, shall be made by the Administrator and its determination
shall be final, binding and conclusive. Except as the Administrator determines,
no issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason hereof shall be made with respect to, the Reserves and the Purchase
Price.

 

9



--------------------------------------------------------------------------------

(b)      Corporate Transactions. In the event of a proposed Corporate
Transaction, each option under the Plan shall be assumed by such successor
corporation or a parent or subsidiary of such successor corporation, unless the
Administrator, in the exercise of its sole discretion and in lieu of such
assumption, determines to shorten the Offer Period then in progress by setting a
new Exercise Date (the “New Exercise Date”). If the Administrator shortens the
Offer Period then in progress in lieu of assumption in the event of a Corporate
Transaction, the Administrator shall notify each Participant in writing at least
ten (10) business days prior to the New Exercise Date, that the Exercise Date
for the Participant’s option has been changed to the New Exercise Date and that
either:

(i)      the Participant’s option will be exercised automatically on the New
Exercise Date, unless prior to such date the Participant has withdrawn from the
Offer Period as provided in Section 10; or

(ii)      the Company shall pay to the Participant on the New Exercise Date an
amount in cash, cash equivalents, or property as determined by the Administrator
that is equal to the excess, if any, of (x) the Fair Market Value of the shares
subject to the option over (y) the Purchase Price due had the Participant’s
option been exercised automatically under Subsection (b)(i) above. In addition,
all remaining accumulated payroll deduction amounts shall be returned to the
Participant.

(c)      For purposes of Section 18(b), an option granted under the Plan shall
be deemed to be assumed if, in connection with the Corporate Transaction, the
option is replaced with a comparable option with respect to shares of capital
stock of the successor corporation or Parent thereof. The determination of
option comparability shall be made by the Administrator prior to the Corporate
Transaction and its determination shall be final, binding and conclusive on all
persons.

19.    Amendment or Termination.

(a)      The Administrator may at any time and for any reason terminate or amend
the Plan. Except as provided in Section 18, no such termination can adversely
affect options previously granted, provided that the Plan or any one or more
Offer Periods may be terminated by the Administrator on any Exercise Date or by
the Administrator establishing a new Exercise Date with respect to any Offer
Period and/or any Purchase Period then in progress if the Administrator
determines that the termination of the Plan or such one or more Offer Periods is
in the best interests of the Company and its stockholders. Except as provided in
Section 18 and this Section 19, no amendment may make any change in any option
theretofore granted which adversely affects the rights of any Participant
without the consent of affected Participants. To the extent necessary to comply
with Section 423 of the Code (or any successor rule or provision or any other
Applicable Law), the Company shall obtain stockholder approval of any amendment
in such a manner and to such a degree as required.

 

10



--------------------------------------------------------------------------------

(b)      Without stockholder consent and without regard to whether any
Participant rights may be considered to have been “adversely affected,” the
Administrator shall be entitled to limit the frequency and/or number of changes
in the amount withheld during Offer Periods, change the length of Purchase
Periods within any Offer Period, determine the length of any future Offer
Period, determine whether future Offer Periods shall be consecutive or
overlapping, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, establish or change Plan or per Participant
limits on share purchases, establish additional terms, conditions, rules or
procedures to accommodate the rules or laws of applicable foreign jurisdictions,
permit payroll withholding in excess of the amount designated by a Participant
in order to adjust for delays or mistakes in the Company’s processing of
properly completed withholding elections, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Common Stock for each Participant
properly correspond with amounts withheld from the Participant’s Compensation,
and establish such other limitations or procedures as the Administrator
determines in its sole discretion advisable and which are consistent with the
Plan, in each case to the extent consistent with the requirements of Code
Section 423 and other Applicable Laws.

20.    Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Administrator at the location,
or by the person, designated by the Administrator for the receipt thereof.

21.    Conditions Upon Issuance of Shares. Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such shares pursuant thereto shall comply with all Applicable Laws
and shall be further subject to the approval of counsel for the Company with
respect to such compliance. As a condition to the exercise of an option, the
Company may require the Participant to represent and warrant at the time of any
such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned Applicable Laws or is otherwise advisable. In addition, no
options shall be exercised or shares issued hereunder before the Plan has been
approved by stockholders of the Company as provided in Section 23.

22.    Term of Plan. The Plan shall become effective upon the earlier to occur
of its adoption by the Board or its approval by the stockholders of the Company.
It shall continue in effect for a term of twenty (20) years unless sooner
terminated under Section 19.

23.    Stockholder Approval. Continuance of the Plan shall be subject to
approval by the stockholders of the Company within twelve (12) months before or
after the date the Plan is adopted. Such stockholder approval shall be obtained
in the degree and manner required under Applicable Laws.

24.    No Employment Rights. The Plan does not, directly or indirectly, create
any right for the benefit of any employee or class of employees to purchase any
shares under the Plan, or create in any employee or class of employees any right
with respect to continuation of employment by the Company or a Designated Parent
or Subsidiary, and it shall not be deemed to interfere in any way with such
employer’s right to terminate, or otherwise modify, an employee’s employment at
any time.

 

11



--------------------------------------------------------------------------------

25.    No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or a Designated
Parent or Subsidiary, participation in the Plan shall not be deemed compensation
for purposes of computing benefits or contributions under any retirement plan of
the Company or a Designated Parent or Subsidiary, and shall not affect any
benefits under any other benefit plan of any kind or any benefit plan
subsequently instituted under which the availability or amount of benefits is
related to level of compensation. The Plan is not a “Retirement Plan” or
“Welfare Plan” under the Employee Retirement Income Security Act of 1974, as
amended.

26.    Effect of Plan. The provisions of the Plan shall, in accordance with its
terms, be binding upon, and inure to the benefit of, all successors of each
Participant, including, without limitation, such Participant’s estate and the
executors, administrators or trustees thereof, heirs and legatees, and any
receiver, trustee in bankruptcy or representative of creditors of such
Participant.

27.    Governing Law. The Plan is to be construed in accordance with and
governed by the internal laws of the State of California (as permitted by
Section 1646.5 of the California Civil Code, or any similar successor provision)
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties, except to the extent the
internal laws of the State of California are superseded by the laws of the
United States. Should any provision of the Plan be determined by a court of law
to be illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.

28.    Dispute Resolution. The provisions of this Section 28 shall be the
exclusive means of resolving disputes arising out of or relating to the Plan.
The Company and the Participant, or their respective successors (the “parties”),
shall attempt in good faith to resolve any disputes arising out of or relating
to the Plan by negotiation between individuals who have authority to settle the
controversy. Negotiations shall be commenced by either party by notice of a
written statement of the party’s position and the name and title of the
individual who will represent the party. Within thirty (30) days of the written
notification, the parties shall meet at a mutually acceptable time and place,
and thereafter as often as they reasonably deem necessary, to resolve the
dispute. If the dispute has not been resolved by negotiation, the parties agree
that any suit, action, or proceeding arising out of or relating to the Plan
shall be brought in the United States District Court for the Central District of
California (or should such court lack jurisdiction to hear such action, suit or
proceeding, in a California state court in the County of Orange) and that the
parties shall submit to the jurisdiction of such court. The parties irrevocably
waive, to the fullest extent permitted by law, any objection the party may have
to the laying of venue for any such suit, action or proceeding brought in such
court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A
JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more provisions
of this Section 28 shall for any reason be held invalid or unenforceable, it is
the specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

 

12